OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice in the First Department on December 22, 1969. By judgment rendered December 8, 1987, respondent was convicted, upon his plea of guilty in the Supreme Court, New York County, of burglary in the second degree, a class C felony. (Penal Law § 140.25 [1] [a].)
*121As a result of such conviction respondent has been automatically disbarred pursuant to Judiciary Law § 90 (4) (a). (Matter of Wall, 75 AD2d 196.) We, accordingly, need not consider the legal effect under Judiciary Law §90 (4) (b) of four Federal felonies alleging conspiracy to import heroin and the laundering of money profits as to which respondent pleaded guilty in the United States District Court for the Eastern District of New York, and for which he was sentenced on December 4, 1987.
The petition submitted by the Departmental Disciplinary Committee seeking to strike respondent’s name from the roll of attorneys should accordingly be granted.
Sandler, J. P., Ross, Kassal, Rosenberger and Smith, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York effective the date hereof.